 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
        THE AMERICAN AUTOMOBILE
 7      ASSOCIATION, INC.,

 8                            Plaintiff,
                                                        C18-1277 TSZ
 9          v.
                                                        MINUTE ORDER
10      RONNING CHIROPRACTIC LLC,
        et al.,
11
                              Defendants.
12
          The following Minute Order is made by direction of the Court, the Honorable
13
     Thomas S. Zilly, United States District Judge:
14         (1)    The unopposed motion, docket no. 15, see Stipulation (docket no. 17),
   brought by counsel for defendants Ronning Chiropractic LLC and Jeffrey B. Ronning is
15 GRANTED as follows. Michael J. Folise and the law firm of Lowe Graham Jones PLLC
   are granted leave to withdraw as counsel of record for defendants, effective immediately.
16
           (2)    Because defendant Ronning Chiropractic LLC is a business entity, it may
17 not represent itself and may appear only through an attorney. E.g., United States v. High
   Country Broadcasting Co., 3 F.3d 1244, 1245 (9th Cir. 1993). Failure of a defendant that
18 is a business entity to secure counsel constitutes grounds for entering default against such
   defendant. See Local Civil Rule 83.2(b)(4). To avoid the entry of default, defendant
19 Ronning Chiropractic LLC shall arrange for an attorney to file a notice of appearance on
   its behalf by November 30, 2018.
20
           (3)    If defendant Jeffrey B. Ronning wishes to be represented by counsel, he
21 shall arrange for  a substitute attorney to file a notice of appearance by November 30,
   2018. Absent timely filing of a notice of appearance, the Court will deem defendant
22 Jeffrey B. Ronning as proceeding pro se in this litigation.

23

     MINUTE ORDER - 1
 1        (4)     Defendant Jeffrey B. Ronning is advised that, if he proceeds pro se, he will
   have an obligation to keep the Court apprised of his contact information and to provide
 2 the Court with any change of address. Mr. Ronning is also advised that, if he proceeds
   pro se, he will be expected to comply with the rules and orders of this Court and that he
 3 will be held to the same standards as lawyers authorized to practice before this Court.

 4        (5)     In light of defendants’ counsel’s withdrawal, the Rule 26(f) discovery
   conference deadline is EXTENDED from November 2, 2018, to December 21, 2018, and
 5 the deadlines for exchange of initial disclosures and the filing of a Joint Status Report are
   EXTENDED from November 16, 2018, to January 11, 2019.
 6
          (6)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record and to defendant Jeffrey B. Ronning at 3116A 188th Street NE, Arlington, WA
   98223. Michael J. Folise and the law firm of Lowe Graham Jones PLLC are DIRECTED
 8 to personally serve a copy of this Minute Order on defendant Ronning Chiropractic LLC
   and to file a certificate of such service within seven (7) days of the date of this Minute
 9 Order.
           Dated this 29th day of October, 2018.
10

11                                                   William M. McCool
                                                     Clerk
12
                                                     s/Karen Dews
13                                                   Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
